IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 415PA12

                           FILED 8 NOVEMBER 2013

AMOS TYNDALL, as Guardian ad Litem for CHE-VAL BATTS

             v.
FORD MOTOR COMPANY and ALEJANDRO ORTIZ RIOS



      On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review orders entered

by the Court of Appeals on 28 August 2012 dismissing defendant Ford Motor

Company’s appeal from and denying defendant Ford Motor Company’s petition for

writ of certiorari to review an order denying this defendant’s motion to dismiss

entered by Judge Thomas H. Lock on 25 January 2012 in Superior Court, Nash

County. Heard in the Supreme Court on 15 October 2013.


      Martin & Jones, PLLC, by Hoyt G. Tessener; Langdon & Emison, by J. Kent
      Emison, pro hac vice, and Jessica M. Agnelly, pro hac vice; and Womble Carlyle
      Sandridge & Rice, PLLC, by Burley B. Mitchell, Jr. and Pressly M. Millen, for
      plaintiff-appellee.

      Kilpatrick Townsend & Stockton LLP, by Adam H. Charnes and Richard D.
      Dietz; Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan L.L.P., by Kirk
      G. Warner and Christopher R. Kiger; and Bowman and Brooke LLP, by Robert
      L. Wise, pro hac vice, for defendant-appellant Ford Motor Company.

      Pinto Coates Kyre & Brown, PLLC, by Kenneth Kyre, Jr., for North Carolina
      Association of Defense Attorneys and North Carolina Chamber, amici curiae.

      Carlton Fields, P.A., by Wendy F. Lumish, pro hac vice, and Alina Alonso
      Rodriguez, pro hac vice; and Smith Moore Leatherwood LLP, by Jon
      Berkelhammer, for Product Liability Advisory Council, amicus curiae.


      PER CURIAM.
                                  TYNDALL V. FORD

                                  Opinion of the Court



      Justice BEASLEY took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members voting

to affirm and three members voting to reverse the orders of the Court of Appeals.

Accordingly, the orders of the Court of Appeals are left undisturbed.


      AFFIRMED.




                                          -2-